                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Mbuyu David Kyungu ,           )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )              3:20-cv-00703-GCM
                                       )
                 vs.                   )
                                       )
  Progressive Southeastern Insurance   )
            Company et al ,
             Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 2, 2021 Order.

                                               February 2, 2021




         Case 3:20-cv-00703-GCM Document 8 Filed 02/02/21 Page 1 of 1
